GUIDRY, J., dissenting.
I dissent from the majority opinion in this matter, because I believe that this court's prior decision in State v. Butler, 563 So.2d 976, 983-84 (La. App. 1 Cir.), writ denied, 567 So.2d 609 (La. 1990) is indistinguishable from the present case. In order to reach a divergent conclusion in the present case, I believe that it is imperative that this court convene an en banc panel to overrule the Butler decision. As the majority concludes differently, I respectfully dissent.